Exhibit 10.2

 

Northern Minerals & Exploration (NMEX) Enters into Agreements to

Acquire Interests in Two Texas Oil and Gas Leases

 

Cisco, Texas - July 8, 2014 - Northern Minerals & Exploration Ltd. (OTCQB: NMEX)
(“Northern Minerals” or the “Company”), www.northernmineralsexploration.com, is
pleased to announce that it has taken its first step toward building oil & gas
revenues from relatively conservative and lower risk joint ventures. The two
joint venture acquisitions are located within management’s niche area of
operations in Central Texas where our team has over 30 years experience in
drilling, completing, acquiring and operating oil and gas wells. The following
is a summary of these two projects:

 

Callahan County Shallow Oil Play: Northern has entered into an agreement to earn
a 75% working interest in an oil and gas lease located in Callahan County,
Texas. This lease has three existing fully equipped wells ready for placing into
production. This lease also has one approved injection well plus eight (8)
un-drilled potential locations. The acreage next to (directly adjoining) this
lease has had 25 new wells drilled on it within the past three months. The
principle target is the Cook/Hope sandstone formation at less than 500 feet,
which is noted to have excellent porosity and permeability in the leased
acreage.

 

Callahan/Eastland Mississippi Reef Play in a Multiple Pay Area: Northern has
entered into an agreement to earn a 60% working interest in an oil & gas lease
located near the Callahan and Eastland County line in Central Texas. This lease
is situated in an area with several Mississippi Reef formation discoveries. One
of these Mississippi Reef discovery wells in the immediate area has already
produced over 128,000 barrels of oil and 140 MMCF of natural gas. Also, a number
of notable historic Mississippi Reef discoveries have been located in the area
using seismic surveys. Seismic surveys have been conducted on this leased
acreage which the Company intend to utilize to identify possible drill targets.
While the Mississippi Reef is the primary target, there are seven (7) other
additional formations known to produce in the area of this acreage.

 

About the Company: Northern Minerals & Exploration Ltd. is a natural resource
company focused on both domestic and international exploration and development
projects. The Company is focused on building a solid cash flow from various low
risk joint oil and gas ventures in Central Texas and exploration for gold and
silver on the Winnemucca Mountain Property in Nevada.

 

Contact Information: Northern Minerals & Exploration Ltd.   Email:
info@northernmineralsexploration.com   Tel: (254)-442-2627

 

Forward Looking Statements: Some information in this press release constitutes
forward-looking statements or statements which may be deemed or construed to be
forward-looking statements. The words "may," "will," "expect," "potential,"
"anticipate," "forecast," "believe," "estimate," "project," "plan," and similar
expressions are intended to identify forward-looking statements. Forward looking
statement include but are not limited to statements regarding current and future
exploration plans and potential or anticipated exploration results in relation
to the future plans and objectives of Northern Mineral & Exploration Ltd. These
forward-looking statements involve, and are subject to known and unknown risks,
uncertainties and other factors which could cause the Company's actual results,
performance (financial or operating) or achievements to differ from the future
results, performance (financial or operating) or achievements expressed or
implied by such forward-looking statements. The risks, uncertainties and other
factors are more fully discussed in the Company's filings with the U.S.
Securities and Exchange Commission. All forward-looking statements attributable
to Northern Minerals & Exploration Ltd herein are expressly qualified in their
entirety by the above-mentioned cautionary statement. Northern Minerals &
Exploration Ltd disclaims any obligation to update forward-looking statements
contained in this press release, except as may be required by law.